DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Pederson (US 20190278298 A1).
Claim 1. Pederson teaches an information processing method performed using a computer, the information processing method comprising:
obtaining first vehicle information from a vehicle that is a monitoring target of a monitor, the first vehicle information indicating at least one of a running state and an external state of the vehicle
([0057] e.g. The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; ;
determining a monitoring priority level of the vehicle according to a degree of request for monitoring the vehicle by the monitor, the degree being based on the first vehicle information
([0171] e.g. ranks [0174] e.g. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote support request, the vehicle can be reassigned from that vehicle manager to another vehicle manager with better reviews.); 
generating presentation information for monitoring the vehicle, based on the monitoring priority level and causing a presentation device to output the presentation information
([0175] At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. [0176] At operation 14060, a map display that corresponds to a defined geographical area is generated by the remote vehicle support apparatus. The map display can be generated concurrently (e.g., side by side) with the display that includes the plurality of indicators.).
Claim 2. Pederson teaches the information processing method according to claim 1, further comprising: determining the degree for the vehicle based on the first vehicle formation, wherein the determining of the monitoring priority level includes determining the monitoring priority level of the vehicle according to the degree determined ([0171] At operation 14010, a 

Claim 3. Pederson teaches the information processing method according to claim 2, wherein the determining of the monitoring priority level includes determining the monitoring priority level based on the degree and a weight that correspond to each of a plurality of items of situation information, the plurality of items of situation information each indicating a situation of the vehicle based on the first vehicle information ([0171] At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles. [0172] each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.).

Claim 4. Pederson teaches the information processing method according to claim 3, wherein the plurality of items of presentation information include first situation information and second situation information different from the first situation information, and the information processing method comprises: determining a weight corresponding to the first situation information, according to at least one of the second situation information and the first vehicle information
([0113] The vehicle indicator 7030 and the vehicle indicator 7040 are representations of the state or condition of an autonomous vehicle, including any of a vehicle task, vehicle occupancy, vehicle operational mode (e.g. autonomous operation or manual operation), and a vehicle issue, including but not limited to an issue with the operational state of the vehicle. The vehicle indicator 7030 and the vehicle indicator 7040 can include various colors, shapes, patterns, text, or pictograms, to represent aspects of the state or condition of the autonomous vehicle.



Claim 5. Pederson teaches the information processing method according to claim 3, wherein the presentation information includes information indicating a contribution of at least one of the plurality of items of situation information ta determination of the monitoring priority level ([0171] At operation 14010, a remote vehicle support apparatus ranks the vehicles, including a first vehicle, based on state (or status) data for the vehicles. [0172] At operation 14020, a display including a plurality of indicators arranged in accordance with the ranking is generated. Each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.). 

Claim 6. Pederson teaches the information processing method according to claim 1, further comprising: determining the degree based on position information of the vehicle included in the first vehicle information and a travel plan including a moving route of the vehicle ([0052][0144] e.g. The trajectory controller may be operable to obtain information describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle 1000.). 
([0006][0035] [0155] At operation 12010, state data for a plurality of vehicles (e.g., autonomous vehicles) is received by the remote vehicle support apparatus.).

Claim 8. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for monitoring a vehicle having highest monitoring priority level or a monitoring priority level higher than a threshold from among the plurality of the vehicles ([0159]). 

Claim 9. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting first information for monitoring the vehicle specified according to a monitoring priority level thereof from among the plurality of the vehicles with more emphasis than second information for monitoring a vehicle other than the vehicle specified ([0082] e.g. default color [0085] e.g. green/red color [0175]-[0176]).
Claim 10. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting respective items of information for monitoring a plurality of vehicles specified, in order of respective monitoring priority levels of the plurality of vehicles specified ([0176] e.g. icon can comprise various attributes 

Claim 11. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes information for presenting information indicating the vehicle specified and a monitoring priority level of the vehicle specified in association with each other ([0172] At operation 14020, a display including a plurality of indicators arranged in accordance with the ranking is generated. Each indicator of the plurality of indicators represents state data of a respective vehicle, and each of the vehicles is assigned to one of the respective remote vehicle support queues (or first level control stations monitored by a vehicle manager) based on the ranking.).

Claim 12. Pederson teaches the information processing method according to claim 7, wherein the presentation information includes an image captured by the vehicle specified or an image showing the vehicle specified ([0145] [0148] e.g. camera and display images).

Claim 13.  Pederson teaches the information processing method according to claim 1, further comprising: determining, when at least part of the first vehicle information is not obtained, the degree according to an influence of not obtaining the at least part of the first vehicle information on determination of the monitoring priority level 
([0159] For example, based on a vehicle manager interacting with a portion of a touchscreen display, including inputting an indication that a task (e.g. a drop off) has been completed or is no longer 

Claim 14. Pederson teaches the information processing method according to claim 13, wherein the determining of the degree includes determining, when the at least part of the first vehicle Information is not obtained, the degree according to the influence of not obtaining the at least part of the first vehicle information on the determination of the monitoring priority level, based on second vehicle information that is obtained earlier than the first vehicle information and includes the at least part ([0174] In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past.).

Claim 15. Pederson teaches the information processing method according the claim 14, wherein the determining of the degree includes determining the degree according to the Influence, based on an elapsed time from obtainment of the 20 second vehicle information ([0174] In this way, the workload between the remote vehicle support queues can be balanced. In another implementation, the vehicles are reassigned based on historical data).

Claim 16. Pederson teaches the information processing method according to claim 1, wherein the obtaining includes obtaining the first vehicles information through communication with the vehicle, ([0035] [0103]).

Claim 17. Pederson teaches an information processing system, comprising:
an obtainer that obtains vehicle information from a vehicle that is a monitoring target of a monitor, the vehicle information Indicating at least one of a running state and an external state of the vehicle 
([0057] e.g. . The controller apparatus 2410 may monitor the state or condition of vehicles, such as the vehicle 2100, and external objects, such as the external object 2110. The controller apparatus 2410 can receive vehicle data and infrastructure data including any of: vehicle velocity; vehicle location; vehicle operational state; vehicle destination; vehicle route; vehicle sensor data; external object velocity; external object location; external object operational state; external object destination; external object route; and external object sensor data. [0174]);
a presentation controller that determines a monitoring priority level of the vehicle according to a degrees of request for monitoring the vehicle by the monitor, the degree being based on the vehicle information
([0171] e.g. ranks [0174] e.g. In another implementation, the vehicles are reassigned based on historical data and feedback garnered from similar situations and the ways in which the vehicle managers (monitoring each of the remote vehicle support queues) handled the issues in the past. For example, if a vehicle manager has been reviewed as not being as responsive to a certain type of remote ; and 
presentation controller that generates presentation information for monitoring the vehicle based on the monitoring priority level, and causes a presentation device to output the presentation information 
([0175] At operation 14050, at least some of the plurality of indicators of the vehicles are grouped for display based on shared entries in the state data. [0176] At operation 14060, a map display that corresponds to a defined geographical area is generated by the remote vehicle support apparatus. The map display can be generated concurrently (e.g., side by side) with the display that includes the plurality of indicators. [0136] FIG. 10 is a diagram illustrating an example of a vehicle manager interface 10000... the vehicle manager interface 10000 can be generated based on one or more instructions that are executable on a computing apparatus, including the controller apparatus 2410 as shown in FIG. 2, and which can be stored in a memory of a computing apparatus, including the controller apparatus 2410.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689